842 F.2d 1293Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arnold Lee VANCE, Plaintiff-Appellant,v.Donald E. BORDENKIRCHER, Warden, WV State Prison;  Lt. Lour,Prison Officer;  Richard Childs, Col., PrisonOfficer;  Col. Hedricks;  E. S. Myers,Lt. Col.:  Otis Galatine,Defendants-Appellee.
No. 87-7400.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 10, 1988.Decided March 8, 1988.

Arnold Lee Vance, appellant pro se.
Charles G. Brown, III, Office of Attorney General, for appellees.
Before MURNAGHAN, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Arnold L. Vance brought this 42 U.S.C. Sec. 1983 action alleging that the defendants failed to protect him from violence, in violation of the eighth amendment.  The district court dismissed the action as to defendants Bordenkircher, Hedricks, and Childs.  The action against defendants Lohr, Myers and Galatine proceeded to trial before a jury.  After hearing all the evidence, the jury rendered a verdict in favor of the defendants.  This appeal followed.


2
The dismissal of the three defendants was proper, as was the denial of Vance's motion to amend and his motion for judgment notwithstanding the verdict or, in the alternative, a new trial.


3
We find no basis for disturbing the jury's verdict and therefore affirm the district court's judgment.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
AFFIRMED.